Death Opinion













IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-0551-10


WILLIAM THOMAS LEONARD, Appellant

v.


THE STATE OF TEXAS




MOTION FOR BAIL PENDING APPEAL
PURSUANT TO ARTICLE 44.04(h)

TARRANT COUNTY



	Per curiam.

O R D E R


 Appellant pled guilty to injury to a child in Cause No. 0908775D in the 371st District
Court of Tarrant County, his guilt was deferred, and he was placed on five years deferred
adjudication community supervision.  Appellant's community supervision was subsequently
revoked, his guilt adjudicated, and he was sentenced to seven years confinement. The
Eastland Court of Appeals reversed the conviction.  Leonard v. State, No. 11-09-00032-CR
(Tex. App.-Eastland, April 15, 2010).  The State has filed a petition for discretionary review
with this Court.
	Appellant has applied to this Court, pursuant to Article 44.04(h) of the Code of

Criminal Procedure, to set a reasonable bail pending final determination of the appeal.
	Accordingly, bail is hereby set in the amount of $20,000.00, and it is ORDERED that
the trial court order Appellant released from confinement assessed in this cause upon the
posting of bail.  Any sureties must be approved by the trial court.
	IT IS SO ORDERED this the 13th day of December, 2011.

DO NOT PUBLISH